Citation Nr: 1721982	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-49 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for back disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a head injury, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for slow-healing wounds, to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for alcoholism.

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from May 1968 to June 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in June 2011.  A transcript of that hearing is of record.

In December 2014, the RO granted service connection for an acquired psychiatric disability.  In August 2016, the RO granted service connection for diabetic nephropathy, claimed as voiding dysfunction.  In March 2017, the RO granted service connection for bilateral lower extremity diabetic neuropathy.  This represents a complete grant of his appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  These issues are no longer before the Board.  

In August 2016 the Veteran signed a waiver of initial RO review for additionally submitted evidence.  


FINDINGS OF FACT

1.  A back disability was not shown in service, is not shown to have been incurred in or aggravated during service, and is not shown to be due to or aggravated by a service-connected disability.

2.  A head injury was not shown in service, is not shown to have been incurred in or aggravated during service, and is not shown to be due to or aggravated by a service-connected disability.

3.  Slow healing wounds were not shown in service, were not shown to have been incurred in or aggravated during service, and are not shown to be due to or aggravated by a service-connected disability

4.  The Veteran is not shown to have alcoholism.

5.  The Veteran is not shown to have peripheral neuropathy of the upper extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for a head injury have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for slow-healing wounds have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for service connection for alcoholism have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in June 2011.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Back Disability, Head Injury, and Slow-Healing Wounds

The Veteran seeks service connection for a back disability, a head injury, and slow-healing wounds, which he believes were caused by his service-connected disabilities.  He filed claims for service connection in May 2007 and May 2008, which were denied in an October 2009 rating decision.  

At his June 2011 hearing, the Veteran testified that he his back disability and head injury were secondary to his service-connected psychiatric disorder, which caused him to get drunk and into fights.  He also testified that his slow-healing wounds were secondary to his service-connected diabetes mellitus.

The Veteran's Service Treatment Records (STRs) do not show symptoms, complaints, treatment, or diagnoses for a back disability, a head injury, or slow-healing wounds.  He had normal physical examination at his separation physical in August 1971 and reported he was in "good health."

There is no objective evidence of record that directly links the Veteran's current back disability, head injury, or slow-healing wounds to his active service.  STRs do not show a diagnosis of a back disability, a head injury, or slow-healing wounds rendered by a medical officer during service.  The first medical evidence of a back disability and head injury is not until many years after the Veteran's separation from service.  The only evidence of slow-healing wounds are the Veteran's own reports, although he has been diagnosed with episodic heat rash.  As such, service connection on a direct basis is not warranted.  

In August 2007, the Veteran was afforded a VA examination.  He asserted that he healed slowly when cut.  On examination, he had a 2 centimeter oval of redness on his lumbar spine.  He was diagnosed with a normal skin examination.  

In May 2009, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner diagnosed the Veteran with episodic heat rash and reported that an episode heat rash was related to the sun or hot water with no correlation to his active service.  The examiner also diagnosed the Veteran with low back pain that was not due to his active service but due to age, obesity, and fights after his active service.

In June 2016, the Veteran was afforded a VA examination for his back disability.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined it was less likely as not that the Veteran's back disability, diagnosed as lumbar degenerative disease, was due to his active service.  The examiner reported that there were no signs or complaints of a back disability during the Veteran's active service or within a year of discharge.  The examiner reported that the incidence of a back disability in the Veteran's age group at the time of discharge is exceedingly small.  The examiner reported that the Veteran's onset of significant back symptoms was between 1995 and 2000, over twenty years after his separation from service.  The examiner noted that the Veteran's onset of significant back symptoms was when the Veteran was excess of 40 years of age, at which time the majority of individuals have developed lumbar degenerative disease based on age alone.  The examiner concluded that because his back disability was first documented over 20 years after his separation from service, that the Veteran's back disability was the result of chronic weight bearing on the lumbar disc mechanism over a lifetime.  The examiner reported that the Veteran's back disability was no worse than anticipated based on age alone.  Regarding secondary service connection, the examiner reported that he knew of no medical authority or peer reviewed medical literature that supported the assertion that frequent fights, which the Veteran asserted was due to his acquired psychiatric disability, could be causative to or aggravate the onset or progression of a back disability.

In June 2016, the Veteran was afforded a VA examination for his head injury.  The Veteran reported that he was hit in the head by a rock during his active service.  He reported that he felt "stunned" but resumed his duties right away.  He asserted that because of this incident, he felt numbness in the left neck, chest, and arm.  He also reported that he was hit in the head during fights after his active service.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran experienced a traumatic event to the head in 2008.  The examiner opined that the Veteran's head injury was less likely than not due to his active service.  The examiner reported that the Veteran's STRs failed to demonstrate evidence of ever having a brain injury and there was no objective evidence that the Veteran ever had an alteration of consciousness or loss of consciousness, retrograde/post-traumatic amnesia, neurological deficits, or intracranial lesion during his active service or soon after his separation from service.  The examiner reported that the Veteran did fall and hit his head in 2008 and sustained a mild traumatic brain injury.  The examiner reported that the cause of this fall was due to imbalance, which is not a cardinal sign of an acquired psychiatric disability, contrary to the Veteran's contention that his head injury was secondary to his service-connected psychiatric disorder.

In June 2016, the Veteran was afforded a VA  examination for his slow healing wounds.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's skin condition was not secondary to his service-connected diabetes mellitus.  The examiner reported that episodic heat rash or dry skin were conditions that were not related to diabetes but were very common skin conditions.

After weighing all the evidence, the Board finds great probative value in the June 2016 VA examiners' opinions.  These opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  These opinions overall provided substantial reasoning and explanation as to why the Veteran's back disability and head injury were not caused or aggravated by his service-connected depressive disorder and why his slow-healing wounds were not caused or aggravated by his service-connected diabetes mellitus.  See also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The Veteran has not submitted any competent evidence supporting his assertion that his back disability, head injury, and slow-healing wounds were secondary to his service-connected disabilities.  Therefore, after weighing all the evidence, the Board finds great probative value in the June 2016 VA examiners' opinions.

Consideration has been given to the Veteran's assertion that his back disability, head injury, and slow-healing wounds were proximately due to his service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a back disability, a head injury, and slow-healing wounds, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A back disability, a head injury, and slow-healing wounds are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his back disability, head injury, and slow-healing wounds, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation or aggravation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating musculoskeletal disorder, head trauma, or skin disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  As the Veteran's lay evidence is not competent the matter as to whether it is credible is not reached.  

As such, the criteria for service connection for a back disability, a head injury, and slow-healing wounds have not been met, and the Veteran's claims are denied.

Alcoholism and Peripheral Neuropathy of the Upper Extremities

The Veteran seeks service connection for alcoholism and peripheral neuropathy of the bilateral upper extremities, which he believes is the result of his service-connected disabilities.

Service connection cannot be granted for an alcohol or drug-related condition as a primary disability.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct).

Regarding alcoholism, at the hearing, the Veteran testified that he quit drinking over 20 years ago.

The Veteran's STRs do not show any complaints, treatment, or diagnosis for alcoholism and peripheral neuropathy of the bilateral upper extremities during his active service.

In October 2014, a VA examiner had the opportunity to review the Veteran's claims file.  He reported that the Veteran did not have a diagnosis of an alcohol use disorder.

Regarding peripheral neuropathy of the bilateral upper extremities, the Veteran's medical treatment records from December 2012 through May 2016 show that he consistently had normal neurological examinations.

In February 2017, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner indicated that the Veteran had a normal neurological examination of the bilateral upper extremities.  The examiner also indicated that the Veteran had normal reflexes and sensation.  The examiner reported that the Veteran did not have a diagnosis of peripheral neuropathy of the bilateral upper extremities.

The Veteran has not submitted any medical evidence supporting his contentions that his history of alcoholism or peripheral neuropathy of the upper extremities are due to or the result of his active service or a service-connected disability.  VA obtained medical opinions in an effort to support the Veteran in establishing his claims.  The VA examiners reported that the Veteran did not have a diagnosis of an alcohol use disorder or peripheral neuropathy of the bilateral upper extremities.

As for the Veteran's lay assertions that he has peripheral neuropathy of the upper extremities, the Veteran is competent to report that which he has personally experienced, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

As such, the record does not show a current diagnosis of alcoholism or peripheral neuropathy of the upper extremities.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for alcoholism and peripheral neuropathy of the bilateral upper extremities are denied.


ORDER

Service connection for a back disability is denied.

Service connection for a head injury is denied.

Service connection for slow-healing wounds is denied.

Service connection for alcoholism is denied.

Service connection for peripheral neuropathy of the upper extremities is denied.




______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


